19-23649-rdd        Doc 1588        Filed 08/18/20 Entered 08/18/20 14:00:51        Main Document
                                                Pg 1 of 7


Sander L. Esserman, Esq.
Peter C. D’Apice, Esq.
STUTZMAN, BROMBERG, ESSERMAN &
  PLIFKA, A Professional Corporation
2323 Bryan Street, Suite 2200
Dallas, Texas 75201
Tel:     214-969-4900
Fax:     214-969-4999
esserman@sbep-law.com
dapice@sbep-law.com

Counsel to Certain Native
American Tribes, Health Organizations,
Municipalities, Unions, and
Tiffany Dunford as Next Friend
of T.N. Dunford



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                             )
In re                                                        )   Chapter 11
                                                             )
PURDUE PHARMA, L.P., et al.,                                 )   Case No. 19-23649 (RDD)
                                                             )
                  Debtors.                                   )   (Jointly Administered)
                                                             )
------------------------------------------------------------x


         VERIFIED STATEMENT OF STUTZMAN, BROMBERG, ESSERMAN
           & PLIFKA, A PROFESSIONAL CORPORATION, PURSUANT TO
        RULE 2019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         Stutzman, Bromberg, Esserman & Plifka, A Professional Corporation (“SBEP”) hereby

submits this “Verified Statement” pursuant to Rule 2019 of the Federal Rules of Civil

Procedure, respectfully stating as follows:

         1.       SBEP is a law firm that maintains its office at 2323 Bryan Street, Suite 2200,

Dallas, Texas 75201 and has appeared in the above-captioned cases on behalf of the Native

American Tribes, health organizations, municipalities, and unions (collectively, the

“Represented Parties,” each being a “Represented Party”) whose names are listed on


                                                         1
19-23649-rdd     Doc 1588     Filed 08/18/20 Entered 08/18/20 14:00:51             Main Document
                                          Pg 2 of 7



Exhibit A hereto and Tiffany Dunford as Next Friend of T.N. Dunford (“Dunford” and also a

Represented Party).

       2.      The names of each creditor at whose instance the employment of SBEP was

arranged (i.e., the Represented Parties) are listed on Exhibit A hereto, which is incorporated

herein by reference. Fed. R. Bankr. P. 2019(c)(3)(A).

       3.      The addresses of each of the Represented Parties except for Dunford are as

follows:

                                        c/o T. Roe Frazer II
                                           FRAZER PLC
                                     30 Burton Hills Boulevard
                                       Nashville, TN 37215

                            c/o Frederick T. (“Rick”) Kuykendall, III
                                 THE KUYKENDALL GROUP
                                2013 1st Avenue North, Suite 450
                                    Birmingham, AL 35203

                                   c/o J. Nixon (“Nix”) Daniel, III
                                      BEGGS & LANE, RLLP
                                      501 Commendencia Street
                                        Pensacola, FL 32502.

Fed. R. Bankr. P. 2019(c)(3)(A).

       4.      The addresses of Dunford are as follows:

                                  c/o P. Rodney Jackson
                          LAW OFFICES OF P. RODNEY JACKSON
                                    Fifth Third Center
                                 700 Virginia Street, East
                                  Charleston, WV 25301

                                      W. Jesse Forbes
                                FORBES LAW OFFICES, PLLC
                                  1118 Kanawha Blvd., East
                                   Charleston, WV 25301




                                                  2
19-23649-rdd     Doc 1588     Filed 08/18/20 Entered 08/18/20 14:00:51              Main Document
                                          Pg 3 of 7




                                     R. Booth Goodwin II
                                      Benjamin B. Ware
                                      W. Jeffrey Vollmer
                                GOODWIN & GOODWIN, LLP
                                300 Summers Street, Suite 1500
                                        P.O. Box 2107
                                 Charleston, WV 25328-2107

                                  W. Stuart Calwell, Jr.
                                  L. Dante diTrapano
                                   Alex McLaughlin
                                  Benjamin D. Adams
                            CALWELL LUCE diTRAPANO, PLLC
                                Law and Arts Center West
                                  500 Randolph Street
                                 Charleston, WV 25302.

Fed. R. Bankr. P. 2019(c)(3)(A).

       5.      As to the nature and amount of the disclosable economic interests held by each

Represented Party in relation to Debtors as of the date of this Verified Statement, each of the

Represented Parties has sustained damages as a result of the tortious acts of Debtors in

connection with the safety, use, and prescription of opioid products manufactured and/or sold by

one or more Debtors. Each Represented Party’s claim for such damages is unsecured and

unliquidated. Fed. R. Bankr. P. 2019(c)(3)(B).

       6.      SBEP, through the undersigned counsel, may represent other persons or entities

holding claims against the Debtors out of applicable agreements, law or equity pursuant to their

relationship with one or more of the Debtors or their predecessors in interest. However, as of the

date of this Verified Statement, such persons or entities have not appeared and have not

requested that SBEP appear on their behalf in these cases. Other than as outlined herein, as of

the filing of this Verified Statement SBEP does not purport to act, represent, or speak on behalf

of any parties in connection with these cases other than the Represented Parties.



                                                 3
19-23649-rdd     Doc 1588     Filed 08/18/20 Entered 08/18/20 14:00:51            Main Document
                                          Pg 4 of 7



       7.      Nothing contained in this Verified Statement (inclusive of Exhibit A hereto)

should be construed as a limitation upon, or waiver of any Represented Party’s right to assert,

file, and/or amend its claim(s) in accordance with applicable law and any orders entered in these

cases establishing procedures for filing proofs of claim.

       8.      SBEP reserves the right to amend or supplement this Verified Statement, as

necessary, in accordance with Bankruptcy Rule 2019.

       9.      The undersigned declares under penalty of perjury that this Verified States is true

and accurate to the best of his knowledge, information and belief.

Dated: August 18, 2020
Dallas, Texas

                                              Respectfully submitted,

                                              STUTZMAN, BROMBERG, ESSERMAN
                                              & PLIFKA, A PROFESSIONAL
                                              CORPORATION

                                              By: /s/ Sander L. Esserman

                                              Sander L. Esserman
                                              Peter C. D’Apice
                                              2323 Bryan Street, Suite 2200
                                              Dallas, Texas 75201
                                              Telephone: (214) 969-4900
                                              Facsimile: (214) 969-4999

                                              COUNSEL FOR CERTAIN NATIVE
                                              AMERICAN TRIBES, HEALTH
                                              ORGANIZATIONS, MUNICIPALITIES,
                                              UNIONS, AND TIFFANY DUNFORD AS
                                              NEXT FRIEND OF T.N. DUNFORD




                                                 4
19-23649-rdd   Doc 1588    Filed 08/18/20 Entered 08/18/20 14:00:51       Main Document
                                       Pg 5 of 7



                                      EXHIBIT A

                          The Certain Native American Tribes

1. Bad River Band of Lake Superior Tribe of Chippewa Indians/Bad River Health & Wellness
    Center
2. Battle Mountain Band of Te-Moak Tribe of Western Shoshone Indians
3. Big Sandy Rancheria of Mono Indians
4. Big Valley Band of Pomo Indians
5. Cahto Tribe of the Laytonville Rancheria
6. Cher-Ae Heights Indian Community of the Trinidad Rancheria
7. Cheyenne & Arapaho Tribes and Clinic
8. Chicken Ranch Rancheria of Me-Wuk Indians
9. Chitimacha Tribe of Louisiana
10. Coyote Valley Band of Pomo Indians
11. Ely Shoshone Tribe of Nevada
12. Ewiiaapaayp Band of Kumeyaay Indians
13. Fallon Paiute-Shoshone Tribe
14. Fond du Lac Band of Superior Chippewa
15. Guidiville Rancheria of California
16. Ho Chunk Nation
17. Hopland Band of Pomo Indians
18. Koi Nation
19. Lac Courte Oreilles Band of Lake Superior
20. Lac du Flambeau Band of Lake Superior Ind.
21. Manchester Bank of Pomo Indians
22. Mentasta Traditional Council
23. Narragansett Tribe
24. Pinoleville Pomo Nation
25. Poarch Creek Tribe
26. Potter Valley Tribe
27. Pueblo of Pojoaque
28. Pyramid Lake Paiute Tribe
29. Red Cliff Band of Lake Superior Chippewas
30. Redwood Valley Tribe
31. Reno-Sparks Indian Colony
32. Resighini Rancheria
33. Robinson Rancheria of Pomo Indians
34. Round Valley Indian Tribes and Round Valley Indian Health Clinic
35. Scotts Valley Band of Pomo Indians
36. Shinnecock Indian Nation
37. South Fork Band of the Te-Moak Tribe of Western Shoshone Indians
38. St. Croix Chippewa Indians of WI
39. Walker River Paiute Tribe
40. Wampanoag Tribe of Gay Head (Aquinnah)



                                  Exhibit A—Page 1 of 3
19-23649-rdd     Doc 1588   Filed 08/18/20 Entered 08/18/20 14:00:51      Main Document
                                        Pg 6 of 7



                                   Other Represented Parties

Hospitals/Healthcare

1. Apollo MD Business Srvs, LLC
2. Baptist Hospital, Inc. (Baptist Hospital and Jay Hospital)
3. Center Point, Inc.
4. Community Based Care of Brevard, Inc. dba Brevard Family Partnership
5. Community Partnership for Children, Inc.
6. Consolidated Tribal Health Project, Inc.
7. El Campo Memorial Hospital and West Wharton County Hospital District
8. Gonzales Healthcare Systems
9. Greenwood Leflore Hospital
10. Howard Center, Inc.
11. J. Paul Jones Hospital
12. Kids First of Florida, Inc.
13. Lakeview Center, Inc.
14. North Mississippi Medical Center, Inc.
15. Ochiltree County Hospital District
16. Odyssey House; Addiction Recovery Resources, Inc.
17. Pearl River County Hospital & Nursing Home
18. Rush Health Systems, Inc.
19. Seattle Indian Health Board
20. Sharkey-Issaquena Hospital
21. South Central Regional Medical Center
22. Westcare Foundation, Inc.


Municipalities

1. Harrison County, Mississippi
2. Issaquena County, Mississippi
3. Town of Butler, Alabama


Unions

1. United Food & Commercial Workers Union Local 1995 & Employers Health and Welfare
   Fund
2. United Food & Commercial Workers Local 1000 Oklahoma Health & Welfare Fund
3. South Central United Food & Commercial Workers Union & Employers Health & Welfare
   Trust Fund
4. United Food & Commercial Workers Union Local 1529 & Employers Health & Welfare
   Plan and Trust
5. United Food & Commercial Workers Unions and Employers Health and Welfare Fund –
   Atlanta


                                     Exhibit A—Page 1 of 3
19-23649-rdd    Doc 1588    Filed 08/18/20 Entered 08/18/20 14:00:51   Main Document
                                        Pg 7 of 7



Dunford

Tiffany Dunford, as Next Friend if T.N. Dunford




                                   Exhibit A—Page 1 of 3
